Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
The Applicant’s reply filed on 06 July 2021 is acknowledged.
Claims 15-20 & 22-34 are pending. 
Claims 1-14 & 21 are cancelled.
Claims 18, 24, 26-28 & 34 are withdrawn. 
Claims 15, 25, 29-31& 34 are amended.
Claims 15-17, 19, 20, 22, 23, 25 & 29-33 are under consideration.
Examination on the merits is extended to the extent of the following species:
Formula I component-dicarbonyl compounds of formula I for which R represents a hydrogen atom;
Cellulose based polymer-hydroxypropylmethylcellulose;
and
Surfactant-disodium capryloamphodiacetate.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 April 2021 and 11 May 2021 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 
   
Withdrawn Objections/Rejections
The objection to the abstract is withdrawn due to amendments to the abstract. 
The objection to claim 25 is withdrawn due to the amendment which reflects that the compound of formula (B2) is the “at least one amphoteric surfactant.”  
The objection to claims 29 & 30 is withdrawn due to amendments which write these claims in parallel to claim 15, from which they depend.
The rejection to claim 21 under 35 USC 103(a) is withdrawn due to cancellation of the claim. 
The rejection to claim 31 under 35 USC 112(b) is withdrawn due to amendments which correct problems with insufficient antecedent basis.

New & Maintained Objections/Rejections 
Specification
The disclosure stands objected to because of the following informalities: the specification contains undefined trademarks/tradenames throughout the disclosure (e.g. Celquat L200 and Celquat H100 pg. 8). In particular, the ordinary skilled artisan would not know what is the polymer backbone for these tradenames (e.g. hydromethyl-, hydroxyethyl-, or hydroxypropyl cellulose) and the substituents grafted to them (e.g. methacryloylethyl-trimethylammonium, methacrylamidopropyltimethylammonium or dimethyldiallyl-ammonium salt).
Language such as "the product X (a descriptive name) sold under the trademark Y" is permissible language for inclusion in the specification (See MPEP 608.01(v)).  Also the tradename should be capitalized (all capitals) wherever it appears and be accompanied by 
Applicant is reminded to check the entire disclosure to ensure that all undefined trademarks/tradenames have been defined in accordance with MPEP 608.01(v).
Appropriate correction is required.

Response to Arguments
Applicant argues the amendments to the specification address the objections (reply, pg. 10-11).
This is not persuasive. While the amendments address the typesetting issue, they do not rectify problems with the descriptive names of the trademarks. For example, the descriptive name for Celquat® L200 is copolymer of hydroxyethylcellulose and diallyldimethylammonium chloride. Applicant’s amendments do not address the problems pertaining to the descriptive names of the trademarked material.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 20 depends from independent claim 15. Claim 15 requires “the total amount of the at least one component chosen from dicarbonyl compounds of formula (I)...ranges from about 3% to about 10% by weight.” However, claim 20 expands the amount “of the at least one component chosen from dicarbonyl compounds of formula (I)…” to “about 0.1 % to about 20% by weight.” Thereby, claim 20 fails to further limit claim 15.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 15-17, 19, 20, 22, 23, 25 & 29-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philippe (US 2010/0028280; IDS-11/11/2020; previously cited), Dixon (US 2011/0256084; IDS-11/11/2020; previously cited) and Burgess (US 2009/0214382; previously cited; IDS-11/11/2020) [as evidenced by Demmer (US 4,681,923; 1987; previously cited)] and Resnick (US 2009/0165812; previously cited).
*It is noted that the term “about” is not defined in the Specification and is understood to include lower/higher values including 17.6%
With regard to claims 15-17, 19, 20, 22, 23, 25 & 29-33, and the elected species, Philippe teaches a method and composition for relaxing/straightening hair without using a reducing agent or a lanthionization agent [0002]. Philippe teaches an aqueous hair relaxing/straightening composition comprising at least two denaturing agents having a pH which is preferably less than 9 and more preferentially less than 7 (abstract; [0499], [0050]; Examples 1-3: [0525]-[0529]; Philippe’s claim 2). Philippe in Example 1 teaches application of a hair relaxing composition comprising water and pyruvic acid (i.e. a denaturing agent which is a dicarbonyl of formula I in which R is a methyl group) to African American hair to straighten it [0525].  More broadly, Philippe teaches the overall concentration of denaturing agents is between 1 M and 8 M which corresponds to a weight concentration of between about 6% and about 80% [0053]. Thereby, Philippe implicitly teaches the hair relaxer comprises 20-94% water. Philippe in Example 1 teaches the straightening composition comprises 2M pyruvic acid which is 17.6 % of the composition (Math: (2 *88.06)/10 = 17.6%). Philippe teaches denaturing agents suitable for inclusion in  Philippe in Examples 2 & 3 teaches the hair relaxers comprise 2 M urea which is 12.01% of the composition. Again, Philippe teaches the overall concentration of denaturing agents of between 1 M and 8 M which corresponds to a weight concentration of between about 6% and about 80%; thereby, the ordinary skilled artisan would envisage a hair relaxer comprising about 3% pyruvic acid and about 3% urea because the minimal total concentration of denaturing agents is about 6% and this amount must be divided between at least two denaturing agents [0053].  Philippe’s broad teachings and Examples suggest hair straighteners comprising 3-17.6% pyruvic acid and 3-12.01% urea. Philippe implicitly teaches inclusion of aldehydes in the invention by teaching 2,3-dihydroxybenzaldehyde; 3,4-dihydroxybenzaldehyde; 2,4-dihydroxybenzaldehyde; 3,5-dihydroxybenzaldehyde; 2,3,4-trihydroxybenzaldehyde; 2,4,6-trihydroxybenzaldehyde; 3,4,5-trihydroxybenzaldehyde; 2,4,5-trihydroxybenzaldehyde; 2-fluoro-3,4-dihydroxybenzaldehyde; 3,4-dihydroxy-6-fluorobenzaldehyde; 2,3-dihydroxy-4-methoxybenzaldehyde; 3,4-dihydroxy-5-methoxybenzaldehyde; and 3,4,5-trihydroxy-benzaldehyde as suitable denaturing agents for practicing the invention ([0057], [0422] & [0423]). Philippe also teaches inclusion of α-keto acid derivatives as denaturing agents suitable for practicing the invention ([0057] & [0060]). Philippe teaches the compositions of the invention may be in the form of a thickened cream so as to keep the hair as straight as possible [0500].

In the same field of hair straightening, Dixon teaches a process for straightening hair using a composition comprising at least one weak acid which may suitable be glyoxylic acid and pyruvic acid (title; [0022]). Dixon teaches the weak acids may be present in an amount of from 0.1 % to 50% by weight, preferably from 0.5% to 20%, more preferably from 0.5% to 10% by weight, even more preferably from 1% to 5% by weight, based on the total weight of the composition [0038]. Dixon teaches the cosmetically acceptable medium preferably comprises water; thereby, the glyoxylic acid is necessarily in hydrate form since it is present with water [0136]. Dixon teaches the hair straightening or relaxing composition can further contain at least one denaturant, capable of disrupting hydrogen bonds in the hair which may be urea or halide derivatives of guanidine [0128]. Dixon teaches in a preferred embodiment, the hair straightening or relaxing composition may be in the form of a gel cream so as to keep the hair fibers together in a smooth position during the leave-in time [0138]. Dixon teaches inclusion of 0.1 % to about 10.0 wt.%  of a viscosity modifying agent which may be hydroxypropylmethylcellulose ([0115]-[0119]; Dixon’s claim 12-13). Dixon teaches inclusion of amphoteric surfactants in the hair straightening/relaxing composition as an adjuvant [0140]. Dixon does teach, nor require, use of reducing agents to achieve the straightening effect (document in its entirety).
Burgess teaches the scientific fact that glyoxylic acid and pyruvic acid are both keto-acids ([0021] and Burgess’s claim 29). The ordinary skilled artisan knew that glyoxylic acid as evidenced by Demmer, glyoxylic acid also an aldehyde (col. 6, ll. 45-55). 
In the same invention of hair straightening, Resnick teaches hair straightening compositions and methods that straighten hair for 2-3 months using a combination of keratin hydrolysates with an aldehyde as hair straightening active agents (abstract). Resnick does not teach, nor require, inclusion of reducing agents to achieve the straightening effect (document in its entirety). Resnick teaches the hair straightening formulations may be in the form of a cream [0006]. Resnick teaches the keratin crosslinking agent for use in the invention includes a non-formaldehyde aldehyde ([0033]-[0034]). Resnick teaches inclusion of amphoteric surfactants, which may be disodium capryloamphodiacetate, to reduce the surface tension of water and cause the product to slip across or onto the skin [0040]. The surfactants are present in an amount of about 0.1%-15% by weight with a preferred range of about 1%-10% by weight [0041]. 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 

Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of the invention to have modified Philippe’s composition by substituting the pyruvic acid with glyoxylic acid as suggested by Dixon and Burgess, and adding 0.1 % to about 10.0 wt.%  of hydroxypropylmethylcellulose as suggested by Dixon and about 0.1%-15% disodium capryloamphodiacetate as suggested by Resnick because pyruvic acid and glyoxylic acid are equivalent keto-acids used as hair straightening/relaxing active agents and hydroxypropylmethylcellulose and disodium capryloamphodiacetate are adjuvants used in hair straightening creams to modify viscosity of the cream to hold hair straight during processing and improve the slip of formulation across body surfaces.  The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to alter the hair straightening effect of the composition because Philippe teaches keto-acids and aldehydes as suitable hair straightening active agents and glyoxylic acid is an aldehyde and keto-acid suitable for use in hair straightening formulations as suggested by the combined teachings of Philippe, Dixon and Burgess and to improve the viscosity, straightening effects and slip of the composition by adding hydroxypropylmethyl cellulose to thicken the hair straightening cream which holds the hair in straight configuration and adding disodium capryloamphodiacetate to modify the slip of 
With regard to the recited amount the amount of water, glyoxylic acid and disodium capryloamphodiacetate amphoteric surfactant; and the pH range of the composition, the combined teachings of Philippe, Dixon, Burgess, and Resnick suggest these parameters with values which fall within or overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). As discussed above, Philippe’s broad teachings and Examples suggest hair straighteners comprising 3-17.6% pyruvic acid and 3-12.01% urea.
With regard to Applicant’s argument that the ordinary skilled artisan would not expect use of low concentrations pyruvic acid and urea to result in hair straightening, the Examiner notes that obviousness requires a reasonable expectation of success and not absolute predictability.  Prior art is presumed to be operable (see MPEP 716.07).  The above rejection provides a reasonable expectation that based upon the taught concentration range of the two denaturing agents (e.g. pyruvic acid and urea), hair straightening would occur as these amounts with the goal of straightening hair are taught by Phillippe. 
Applicant’s arguments regarding uric acid do not pertain to the rejection set forth by the examiner. Urea was one of the denaturing agents taught by Phillippe. 

Response to Arguments
Applicant summarizes the examiner’s 103 rejection and prior art teachings (reply, pg. 12-14). Applicant argues Philippe does not teach or suggest the weight percentages of 
This is not persuasive. While it is acknowledged that molarity is dependent on volume which is function of temperature, this is not a problem for most applications. Further, Philippe teaches a broad range for the total quantity of the denaturing agents (i.e. between 1 M and 8 M which corresponds to a weight concentration of between about 6% and about 80% [0053]). Philippe exemplifies the use of two denaturing agents. Thereby, Philippe’s broad teachings and Examples suggest hair straighteners comprising 3-17.6% pyruvic acid and 3-12.01% urea. With regard to Applicant’s arguments pertaining to the In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D).
With regard to the teachings of Dixon, Burgess and Resnick, Dixon and Burgess are used to teach that pyruvic acid and glyoxylic acids are weak acids that are keto-acids used in the hair straightening arts. Dixon further teaches a preferred embodiment in which the hair straightening or relaxing composition may be in the form of a gel cream so as to keep the hair fibers together in a smooth position during the leave-in time [0138]. Dixon teaches inclusion of 0.1 % to about 10.0 wt.%  of a viscosity modifying agent which may be hydroxypropylmethylcellulose ([0115]-[0119]; Dixon’s claim 12-13). Dixon teaches inclusion of amphoteric surfactants in the hair straightening/relaxing composition as an adjuvant [0140]. Resnick teaches hair straightening formulations may be in the form of a cream [0006]. Resnick teaches inclusion of amphoteric surfactants, which may be disodium capryloamphodiacetate, to reduce the surface tension of water and cause the product to slip across or onto the skin [0040]. The surfactants are present in an amount of about 0.1%-15% by weight with a preferred range of about 1%-10% by weight [0041]. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/LORI K MATTISON/Examiner, Art Unit 1619              

/NICOLE P BABSON/Primary Examiner, Art Unit 1619